Exhibit 10.30

AMENDMENT NO. 17 TO EMPLOYMENT AGREEMENT

This AMENDMENT NO. 17 TO EMPLOYMENT AGREEMENT is entered as of the 12th day of
December, 2016, between COMCAST CORPORATION, a Pennsylvania corporation
(together with its subsidiaries, the “Company”), and BRIAN L. ROBERTS
(“Employee”).

BACKGROUND

WHEREAS, the parties entered into an Employment Agreement dated as of January 1,
2005, as amended (the “Agreement”), that sets forth the terms and conditions of
Employee’s employment with the Company, and

WHEREAS, the parties desire to further amend the Agreement on the terms and
conditions contained herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

1. Subparagraph 5(b) of the Agreement is hereby amended to add the following
year and amount thereto: “Year — 2017; Amount - $4,221,301.” Employee hereby
elects January 2, 2020 as the scheduled payment date with respect to such
amount, provided that Employee may elect to postpone such scheduled payment date
to the extent permitted under the Company’s 2005 Deferred Compensation Plan.

2. The Agreement is hereby amended to add a new subparagraph 14(g), to follow
subparagraph 14(f) and to read in its entirety as follows:

“(g) Nothing contained in this Agreement (including, without limitation,
subparagraphs 14(c) and 15(a)) or otherwise limits Employee’s ability to
communicate directly with and provide information, including documents, not
otherwise protected from disclosure by any applicable law or privilege, to the
Securities and Exchange Commission (the “SEC”), the Occupational Safety and
Health Administration (“OSHA”) or any other federal, state or local governmental
agency or commission regarding possible legal violations, without disclosure to
the Company. The Company may not retaliate against Employee for any of these
activities, and nothing in this Agreement requires Employee to waive any
monetary award or other payment that Employee might become entitled to from the
SEC or OSHA.”

3. Except as modified hereby, the Agreement shall continue unmodified and in
full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 17 as of the date first-above written.

 

COMCAST CORPORATION By:  

/s/ Arthur R. Block

Date:   December 12, 2016 EMPLOYEE:

/s/ Brian L. Roberts

Brian L. Roberts Date:   December 12, 2016